                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00441-NYW

HI-TECH PAINTLESS DENT REPAIR, INC., an Illinois corporation

       Plaintiff (s).

v.

ERGASH AKHATOV, an individual; and
SEMURG DENT REMOVAL, INC., a Colorado corporation

       Defendant(s).


                ENTRY OF APPEARANCE AND MOTION FOR REMAND



       PLEASE TAKE NOTICE that the law firm of Hoban Law Group, by and through its

attorneys, does hereby enter its special appearance in this matter on behalf of its client, Hi-Tech

Paintless Dent Repair, Inc. (“Hi-Tech”), for the limited purpose of respectfully contesting this

Court’s subject matter jurisdiction and requesting that this case be remanded to the District Court

for the City and County of Denver, State of Colorado. On March 12, 2019, counsel for Plaintiff

communicated with counsel for Defendants regarding this motion and was advised that Defendants

oppose the relief requested herein.

                                      I.    BACKGROUND

       Plaintiff filed its action in the District Court for the City and County of Denver (Case No.

19CV30082) on January 9, 2019, seeking damages from Ergash Akhatov, an individual residing

in Colorado, and Semurg Dent Removal, Inc., a Colorado corporation (“Semurg,” and together

with Mr. Akhatov, the “Defendants”), for Defendants’ breach of contract, tortious interference of

contract, unjust enrichment, and fraudulent transfer, all claims for relief arising solely out of
Colorado state law. On February 14, 2019, Defendants filed their Notice of Removal with this

Court pursuant to 28 U.S.C. § 1446. The removal was based solely on diversity of citizenship

pursuant to 28 U.S.C. § 1332.

                            II.     JURISDICTION AND PARTIES

       1.       Plaintiff is an Illinois corporation authorized to conduct business in the state of

Colorado.

       2.       Mr. Akhatov is an individual with his place of residence in Colorado.

       3.       Semurg is a Colorado corporation.

                                       III.    ARGUMENT

       4.       “The party invoking federal jurisdiction via removal has the burden of showing that

removal is proper.” Meade v. Avant of Colo., LLC, 307 F. Supp. 3d 1134, 1139 (D. Colo. 2018)

(citing Lindstrom v. U.S., 510 F.3d 1191, 1193 (10th Cir. 2007). A court must strictly construe the

removal jurisdiction requirements. Id. at 1139-40 (D. Colo. 2018) (citing Fajen v. Found. Reserve

Ins. Co., 683 F.2d 331, 333 (10th Cir. 1982)). A court must resolve all doubts against removal. Id.

       5.       28 U.S.C. § 1332 generally provides that federal district courts have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000.00 (exclusive of interest and costs), and where there exists complete diversity of

citizenship between the parties.

       6.       28 U.S.C. 1441(b)(2) provides an exception to removal based on diversity

citizenship if any of the parties in interest properly joined and served as defendants is a citizen of

the state in which such action is brought. See generally Lincoln Prop. Co. v. Roche, 546 U.S. 81,

89-90 (2005).




                                                  2
       7.      Semurg is incorporated in Colorado and has its principal place of business in

Colorado, rendering it a Colorado citizen for diversity jurisdiction purposes. 28 U.S.C. 1332(c).

       8.      Mr. Akhatov resides in Colorado and conducts his business here, demonstrating

that he is a domiciled Colorado citizen for diversity jurisdiction purposes. Wallace v. HealthOne,

79 F. Supp. 2d 1230, 1233 (D. Colo. 2000) (“Domicile is established by physical presence in a

location coupled with intent to remain there indefinitely.”)

       9.      Defendants do not dispute they were properly joined in the state of Colorado as

defendant parties to Case No. 19CV30082 when it was originally filed in the District Court for the

City and County of Denver, State of Colorado.

       10.     Defendants do not dispute they were properly served in the state of Colorado as

defendant parties to Case No. 19CV30082 when it was originally filed in the District Court for the

City and County of Denver, State of Colorado.

       11.     As domiciled Colorado citizens, for purposes of diversity jurisdiction, who were

properly joined and served within Colorado, Defendants’ removal of Case No. 19CV30082 was

improper. 28 U.S.C. 1441(b)(2); see also Roche, 546 U.S. at 89-90.

       12.     Defendants have failed to show that their grounds for removal were proper and have

further failed to overcome the presumption federal courts must impose in considering whether

removal requirements have been properly met. See Meade, 307 F.Supp.3d at 1139-40.

       13.     28 U.S.C. § 1447(c) provides for the Court to award costs and expenses, including

attorney fees, incurred as a result of improper removal. See, e.g., Topeka Hous. Auth. v. Johnson,

404 F.3d 1245, 1247 (10th Cir. 2005).

       WHEREFORE, Plaintiff Hi-Tech Paintless Dent Repair, Inc., respectfully requests this

action be remanded to the District Court for the City and County of Denver, State of Colorado; for




                                                 3
costs and expenses, including attorney fees, incurred as a result of this improper removal pursuant

to 28 U.S.C. §1447(c); and for such other and further relief as the court deems just.

       Respectfully submitted this 13th day of March, 2019.

                                                             HOBAN LAW GROUP


                                                             s/ Keenan M. Jones
                                                             Robert T. Hoban, #33151
                                                             Keenan M. Jones, #45417
                                                             730 17th Street, Suite 420
                                                             Denver, CO 80238
                                                             P: (303) 674.7000
                                                             F: (303) 382.4685
                                                             bob@hoban.law
                                                             keenan@hoban.law

                                                             Attorneys for Plaintiff




                                                 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of March, 2019, a true and correct copy of the foregoing

ENTRY OF APPEARANCE AND MOTION FOR REMAND was electronically filed with the

Clerk of the United States District Court for the District of Colorado using its CM/ECF system

and served the same via the CM/ECF system on all counsel of record:


Tyler Jeffery, Esq.
Igor Raykin, Esq.
KISHINEVSKY & RAYKIN, ATTORNEYS AT LAW
2851 South Parker Road, Suite 150
Aurora, CO 80014
Attorneys for Defendants

U.S. District Court
901 19th Street
Denver, CO 80294

                                                              s/ Nicole N. Chapman




                                                 5
